Opinion oe the Court, by
McCully, J.
This was an action of ejectment, the jury waived, and tried by the Chief Justice, who found for the plaintiff for one undivided half of the land claimed and $50 damages.
The defendant, in a bill of exceptions, claims (1) that the decision does not accord with the testimony, and (2) that the Court erred in finding that one Napahi was related to Kekueliilii, the patentee of the premises.
We regard the first point as too vague to be considered. In respect to the second point, the testimony given in support of *71the relationship would have justified a jury in the same finding which the Court made, and upon well-settled principles such a verdict would not be set aside, and the finding of the justice will not be set aside.
W. R. Castle, for plaintiff.
S. K. Kane, for defendant.
Exceptions overruled.